 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10
11   BROGAN WYANT,                                         Case No.: 2:19-cv-00201-APG-VCF
12          Plaintiff(s),                                                 Order
13   v.
14   LARRY LEVIN, et al.,
15          Defendant(s).
16         Pending before the Court is Defendants’ request for an exemption to the Early Neutral
17 Evaluation currently set for May 14, 2019. Docket No. 18. A response shall be filed no later than
18 April 24, 2019, and any reply shall be filed no later than April 25, 2019.
19         IT IS SO ORDERED.
20         Dated: April 22, 2019
21                                                              ______________________________
                                                                Nancy J. Koppe
22                                                              United States Magistrate Judge
23
24
25
26
27
28

                                                    1
